                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                   MILWAUKEE DIVISION


KATHERINE PAGENKOPF,                                   Case No.: 20-cv-1722

                      Plaintiff,
v.                                                     COMPLAINT

OPTIMUM OUTCOMES, INC.,

                     Defendant.


                                   PRELIMINARY STATEMENT

        1.      Causes of Action herein are brought under the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692 et seq.; the Telephone Consumer Protection Act (“TCPA”), 47

U.S.C. §227 et seq, and out of the invasions of Plaintiff’s personal privacy by Defendant and

their agents in their illegal efforts to collect a consumer debt.

                                          JURISDICTION

        2.      Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant to 15 U.S.C.

§ 1692k(d), and pursuant to 28 U.S.C. § 1367 for the TCPA claims. Injunctive relief is available

pursuant to the TCPA.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because the

conduct at issue occurred in this District, Plaintiff resides in this District, and Defendant

conducts business in this district.

                                              PARTIES

        4.      Plaintiff Katherine Pagenkopf (hereinafter “Ms. Pagenkopf”) is a natural person who

resides in Milwaukee County, State of Wisconsin, and is a “consumer” as that term is defined by 15

U.S.C. § 1692a(3).

                                                   1

             Case 2:20-cv-01722-NJ Filed 11/17/20 Page 1 of 8 Document 1
         5.      Defendant Optimum Outcomes, Inc. is a foreign business with offices located at

2651 Warrenville Road, Suite 500, Downers Grove, IL 60515, and a registered agent of Corporation

Service Company, 8040 Excelsior Drive, Suite 400, Madison, WI 53717.

         6.      The principal purpose of Defendant’s business is the collection of debts.

         7.      Defendant regularly collects, or attempts to collect, defaulted debts.

         8.      Upon information and belief, Defendant was attempting to collect a debt from Ms.

Pagenkopf.

         9.      At all relevant times, Defendant acted through duly authorized agents, employees,

officers, members, directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

representatives, and insurers.

         10.     Defendant is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).



                                   FACTUAL ALLEGATIONS
         11.     Defendant Optimum Outcomes is attempting to collect medical debt from Ms.

Pagenkopf.

         12.     Defendant Optimum Outcomes sent Ms. Pagenkopf letters dated September 28,

2020, September 29, 2020, and September 30, 2020.

         13.     These letters sent to Ms. Pagenkopf were validation notes sent under 15 U.S.C. §

1692g.

         14.     Ms. Pagenkopf sent a letter to Defendant Optimum Outcomes on October 13, 2020

via certified USPS mail, return receipt requested.

         15.     In this letter, Ms. Pagenkopf requested verification of the debts.

         16.     Ms. Pagenkopf also disputed owing the debts.



                                                   2

               Case 2:20-cv-01722-NJ Filed 11/17/20 Page 2 of 8 Document 1
       17.     Additionally, Ms. Pagenkopf stated that it was inconvenient for her to accept calls

and requested that any communication be done in writing and that all phone calls cease.

       18.     Ms. Pagenkopf has not yet received verification of the debts.

       19.     However, she has received multiple phone calls and voicemails from Defendant,

attempting to collect on the debts.

       20.     The voicemails have a recorded or artificial voice.

       21.     The artificial and/or synthesized voice message instructed the recipient that if they

were not the person to whom the call was directed to hang up, but to listen if it was Ms.

Pagenkopf.

       22.     At no time has an actual human left a voicemail for her on behalf of Defendant

Optimum Outcome

       23.     Ms. Pagenkopf has suffered from actual damages as a result of these illegal

collection actions in the form of anger, anxiety, emotional distress, fear, humiliation, frustration,

reduced credit access, amongst other negative emotions.

                                        TRIAL BY JURY

       24.     Plaintiff is entitled to and hereby demands a trial by jury. U.S. Const. Amend. 7;

Fed. R. Civ. Pro. 38.

                                      CAUSES OF ACTION

                                COUNT I.
         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

       25.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.




                                                 3

             Case 2:20-cv-01722-NJ Filed 11/17/20 Page 3 of 8 Document 1
          26.     The foregoing acts and omissions of Defendant constitute numerous and multiple

violations of the FDCPA, including but not limited to 15 U.S.C. §§ 1692c(a)(1), 1692c(c),

1692d, 1692d(5), 1692e, and 1692g(b).

          27.     As a result of Defendant’s violations of the FDCPA, Plaintiff is entitled to actual

damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages pursuant to 15 U.S.C. §

1692k(a)(2)(A); and, reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3).


                        Count 2 – Violation of the Telephone Consumer Protection
                                       Act (14 U.S.C. § 227 et seq.)

          28.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

          29.     Within the four-year period immediately preceding this action, the Defendant

Optimum Outcomes made numerous calls to the Plaintiff’s cellular telephone service using an

automatic telephone dialing system in violation of the TCPA, 47 U.S.C. § 227(b)(1)(A)(iii), and

47 C.F.R. 64.1200 (a)(1)(iii).

          30.     The acts and or omissions of Defendant Optimum Outcomes at all times material

and relevant hereto, as described in this complaint, were done unfairly, unlawfully, intentionally,

deceptively, and absent bona fide error, lawful right, legal defense, legal justification or legal

excuse.

          31.     As a causally-direct and legally proximate results of the above violations of the

TCPA and the C.F.R., Defendant Optimum Outcomes at all times material and relevant hereto,

as described in this Complaint, cause Plaintiff to sustain damages.

          32.     Defendant Optimum Outcomes did not have the prior express consent of Plaintiff

to use an automatic telephone dialing system to call the Plaintiff’s cellular telephone.


                                                   4

                Case 2:20-cv-01722-NJ Filed 11/17/20 Page 4 of 8 Document 1
       33.     Under 47 U.S.C. § 227(b)(3)(B), the Plaintiff is entitled to statutory damages

under the TCPA of $500.00 per telephone call made to Plaintiff.

       34.     Since Plaintiff specifically told Defendant Optimum Outcomes not to call her,

Defendant Optimum Outcomes willfully and knowingly violated the TCPA, and as such the

Plaintiff is entitled to $1,500.00 per telephone call made to the Plaintiff pursuant to 47 U.S.C. §

227(b)(3).

       35.     Plaintiff is entitled to injunctive relief prohibiting Defendant Optimum Outcomes

from contacting the Plaintiff on her cellular telephone using an automated dialing system

pursuant to 47 U.S.C. § 227(b)(3)(a).


                      Count 3 – Invasion of Privacy by Intrusion Upon Seclusion

       36.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

       37.     Congress explicitly recognized a consumer’s inherent right to privacy in

collection matters in passing the Fair Debt Collection Practices Act, when it stated as part of its

findings:

       Abusive debt collection practices contribute to the number of personal bankruptcies,

       to marital instability, to the loss of jobs, and to invasion of individual privacy.

15 U.S.C. § 1692(a) (emphasis added).

       38.     Congress further recognized a consumer’s right to privacy in financial data in

passing the Gramm Leech Bliley Act, which regulates the privacy of consumer financial data for

a broad range of “financial institutions” including debt collectors albeit without a private right of

action, when it stated as part of its purposes:


                                                  5

             Case 2:20-cv-01722-NJ Filed 11/17/20 Page 5 of 8 Document 1
            It is the policy of the Congress that each financial institution has an affirmative and

            continuing obligation to respect the privacy of its customer and to protect the

            security and confidentiality of those customers’ nonpublic personal information.

15 U.S.C. § 6801(a) (emphasis added).

            39.     Defendant Optimum Outcomes and/or its agents intentionally and/or negligently

interfered, physically or otherwise, with the solitude, seclusion and or private concerns or affairs

of this Plaintiff, namely, by repeatedly and unlawfully attempting to collect a debt from Ms.

Pagenkopf when she had specifically told Defendant not to call her, and calling her cellular

telephone, and thereby invaded Plaintiff’s privacy.

            40.     Defendant Optimum Outcomes and its agents intentionally and/or negligently

caused emotional harm to Plaintiff by engaging in highly offensive conduct in the course of

collecting this debt, thereby invading and intruding upon Plaintiff’s right to privacy.

            41.     Plaintiff had a reasonable expectation of privacy in Plaintiff’s solitude, seclusion,

private concerns or affairs.

            42.     The conduct of Defendant Optimum Outcomes and its agents, in engaging in the

above-described illegal collection conduct against Plaintiff, resulted in multiple intrusions and

invasions of privacy by Defendant which occurred in a way that would be highly offensive to a

reasonable person in that position.

            43.     Wisconsin has recognized the right to privacy in Wis. Stat. § 995.50.

            44.     As a result of such intrusions and invasions of privacy, Plaintiff is entitled to

actual and punitive damages from Defendant Optimum Outcomes in an amount to be determined

at trial.




                                                      6

                  Case 2:20-cv-01722-NJ Filed 11/17/20 Page 6 of 8 Document 1
WHEREFORE, Plaintiff respectfully prays that judgment be granted against Defendant for:

       A.       actual damages pursuant to 15 U.S.C. §1692k(a)(1);
       B.       statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);
       C.       costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.
§1692k(a)(3);
       D.       statutory damages of $500.00 per call pursuant to 47 U.S.C. § 227(b)(3)(B);
       E.       treble damages of $1,500.00 per call pursuant to 47 U.S.C. § 227(b)(3);
       F.       an injunction prohibiting Defendant Optimum Outcomes from contacting the
Plaintiff on her cellular telephone using an automated dialing system pursuant to 47 U.S.C. §
227(b)(3)(a).
       G.       actual and punitive damages for the intentional and/or negligent invasions of
privacy in an amount to be determined at trial;
       H.       for such other and further relief as may be just and proper.



Dated this 17th day of November, 2020.            Respectfully submitted,

                                                  By: s/ Heidi N. Miller
                                                  Heidi N. Miller (WI # 1087696)
                                                  HNM Law, LLC
                                                  PO Box 26273
                                                  Wauwatosa, WI 53226
                                                  (414) 306-7000
                                                  Heidi@hnm-law.com

                                              ATTORNEY FOR PLAINTIFF




                                                   7

            Case 2:20-cv-01722-NJ Filed 11/17/20 Page 7 of 8 Document 1
Case 2:20-cv-01722-NJ Filed 11/17/20 Page 8 of 8 Document 1
